MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                    FILED
regarded as precedent or cited before any                           Mar 25 2020, 10:21 am

court except for the purpose of establishing                             CLERK
the defense of res judicata, collateral                              Indiana Supreme Court
                                                                        Court of Appeals
                                                                          and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANTS                                ATTORNEYS FOR APPELLEES
Michael H. Michmerhuizen                                Justin Harrison
Cathleen M. Shrader                                     Bloomington, Indiana
Fort Wayne, Indiana
                                                        Beth Friedman Kirk
Shannon L. Robinson                                     Bloomington, Indiana
Bloomington, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

K.F., et al.,                                           March 25, 2020
Appellants,                                             Court of Appeals Case No.
                                                        19A-AD-2162
        v.                                              Appeal from the Monroe Circuit
                                                        Court
B.B., et al.,                                           The Honorable Stephen R. Galvin,
Appellees.                                              Judge
                                                        Trial Court Cause Nos.
                                                        53C07-1905-AD-50, 53C07-1906-
                                                        JT-316
Termination:

Adoption Agency,
Appellant,




Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020               Page 1 of 27
              v.

      B.B., et al.,
      Appellees.




      Altice, Judge.


                                             Case Summary
[1]   This is a consolidated appeal of two cases that were tried together: the adoption

      of an infant born on June 1, 2019, and a sister case terminating the biological

      parents’ parental rights as to the child. The appellants, K.F. and R.H.,

      (adoptive parents) appeal the trial court’s decision that invalidated B.B. (Father)

      and J.A.P.’s (Mother) (collectively, birth parents) consents to their child’s

      adoption. The adoptive parents seek to set aside the judgment, claiming that

      their attorney should have recused himself because he was a potential witness at

      trial and that the birth parents failed to demonstrate that their consents to the

      adoption were not knowing and voluntary. Heartland Adoption Agency

      (Heartland) asserts that the judgment must be reversed because the evidence

      established that the birth parents’ consents were knowing and voluntary as a

      matter of law and that the trial court erred in denying its motion for summary

      judgment.


[2]   We affirm.
      Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 2 of 27
                                 Facts and Procedural History
[3]   The birth parents began a romantic relationship with each other in March 2017.

      At the time, Father was sixteen years old and Mother was fourteen years old.

      Several months later, Mother became pregnant and told her mother

      (Grandmother) about it. Grandmother permitted Mother to withdraw from

      high school and continue online study. The couple’s son was born on February

      10, 2018, and Mother again became pregnant in August of 2018.


[4]   Mother contemplated adoption from the outset of the second pregnancy. She

      did not initially tell Grandmother of the pregnancy because she was concerned

      about her reaction. Father, however, informed his mother (Ruby) of the

      second pregnancy, and she suggested that the couple consider placing the child

      for adoption because of the couple’s financial hardships.


[5]   On May 16, 2019, Father contacted attorney and owner of Heartland, Don

      Francis, who was a close family friend, about a possible adoption. Francis had

      previously assisted Father’s family with various legal issues over the years.

      When the two met, Francis handed Father a packet of adoption-related

      materials and forms from Heartland that included an adoption plan and various

      forms for Mother to sign. They also discussed Mother’s emancipation

      possibilities. At that time, Father believed that Francis was working on the

      couple’s behalf. Although Mother had not met Francis, she signed and dated a

      one-page adoption plan and a “Mother’s Notice of Intent to Relinquish

      Parental Rights and Notice of Intent to Consent to Adoption” on May 16,


      Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 3 of 27
      2019. Appellant’s Appendix at 82-84. Mother acknowledged in the plan

      document that she had arranged for the child’s adoption.


[6]   The birth parents met with Francis on May 21, 2019, to obtain additional

      information about the adoption process and Mother’s emancipation. Mother

      told Francis that she did not want Grandmother to know about the baby or the

      adoption because of concern over her reaction. Thereafter, Grandmother

      signed an emancipation document that Francis had prepared. Francis set up

      medical appointments for Mother throughout the pregnancy and he attended

      some of those appointments. Francis also continued to advise the birth parents

      about the emancipation process and Medicaid eligibility, and he offered to

      obtain counseling for Mother. Over a sixteen-day period, Francis had supplied

      the birth parents with nearly fifteen forms to complete and sign.


[7]   The adoptive parents were married on November 11, 2017, after dating for

      about six years. The couple had been pursuing adoption options for some time

      and were certified foster parents. The adoptive parents paid Francis a total of

      $41,000 to complete an adoption for them.


[8]   In late May 2019, Francis contacted them about meeting the birth parents.

      Because the adoptive father was working, the adoptive mother and her sister-in-

      law travelled to Bloomington to meet the birth parents and their first child. The

      birth parents told them that they wanted to place the baby for adoption because

      of financial issues and the difficulty they would have in supporting an

      additional family member.


      Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 4 of 27
[9]    On the day after Memorial Day, the adoptive parents drove to Bloomington to

       attend a doctor’s appointment with Mother. Francis met them in the parking

       lot of the physician’s office, and he had prepared a form entitled “Father’s

       Consent to Termination of Parental Rights and Consent to Adoption” for

       Father to sign. Transcript Vol. V, Exhibit P. The adoptive father overheard

       Francis tell Father that the purpose of the document was to terminate the birth

       father’s rights as a father. Father signed the document and acknowledged in the

       consent form that he was not under “undue influence, duress, or improper

       pressure in signing the consent; he had “carefully considered” the reasons for

       adoption, he was aware that once he signed, he had “no legal claim” to the

       child, the document was irrevocable, and he understood that attorneys Francis

       and Michelle Domer represented the adoptive parents and not him, and that he

       had the right to consult with an attorney. Transcript Vol. I at 5, Exhibit P.

       Notwithstanding these terms, Francis told Father that “they could stop [the

       adoption] at any time.” Transcript Vol. III at 82-83. Francis did not advise

       Father about the consequences of signing the document; nor did he tell them

       that they could seek independent legal counsel. Father’s consent form was filed

       with the trial court on May 29, 2019, as an attachment to the adoption petition.


[10]   Mother gave birth to the child on June 1, 2019, with Father and the adoptive

       parents present at the hospital. Following the delivery, the adoptive mother

       told Father that the baby was the birth parents’ and that if they were having

       second thoughts about the adoption it was fine, they would not be mad, but

       they needed to let them know. Father could not recall all of the conversation,


       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 5 of 27
       but he admitted that he would not have put the adoptive parents through the

       process had he not intended for the adoption to proceed. At the time, no one

       expressed any reservations or doubts about continuing with the adoption.

       Several hours after the birth, however, Mother realized that it was “time to

       hand [the baby] over but [she] didn’t want to.” Transcript Vol. II at 135. Mother

       said that the nurses were telling her she was doing a really nice thing, but she

       “wanted somebody to tell [her] I think you should . . . think about it more.” Id.

       at 136.


[11]   Father contacted Francis about signing additional paperwork so the baby could

       leave the hospital with the adoptive parents. Francis and Domer arrived at the

       hospital, and the birth parents executed a consent for the child’s immediate

       placement. Shortly thereafter, a clinical social worker, Kathryn Boeck,

       interviewed Mother and Father for about fifteen minutes regarding how they

       felt about proceeding with the adoption and whether they felt coerced. Boeck

       found Mother to be pleasant and alert, and Mother volunteered that she did not

       feel any pressure about moving forward with the adoption.


[12]   The couple volunteered to Boeck that “they did not have the means to support

       the child in order to give [the baby] a good life,” and Mother believed that the

       adoption was in the child’s best interests. Id. at 250. Mother told Boeck that

       she thought it was the best thing for the child and she wanted to help other

       people. Boeck’s notes recited that both birth parents “are in agreement with

       adoption and [the birth mother] does not feel coerced and is not under the



       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 6 of 27
       influence of medication that would impair her judgment.” Transcript Vol. III at

       2-3, 5.


[13]   When Francis and Domer returned to the hospital room, Mother signed a

       “Relinquishment of Custody” and a “Consent to Termination of Parental

       Rights and Consent to Adoption.” Id. at 2-5, 27. Mother agreed in writing that

       she was not subject to undue influence, duress, or pressure from her family or

       friends; that “[she consented] to the adoption of [her] baby boy born June 1,

       2019;” and that she believed the adoption to be in the best interests of her baby

       and family; that she understood that upon execution she had no legal claim to

       the child and the consent was irrevocable; that the consent was permanent and

       could not be revoked; and that she understood Francis and Domer were not her

       attorneys and were attorneys for the adoptive couple. Transcript Vol. V, Exhibit

       1. Just above her signature was language stating, “[t]his termination of

       parental rights and consent to adoption was executed voluntarily and

       knowingly. I understand this document will be filed with the court and is

       irrevocable.” Id.


[14]   A hospital nurse authorized the baby’s discharge the following day. Prior to the

       release, Grandmother arrived at the hospital and realized that Mother had the

       baby and had authorized the adoption. Grandmother was very angry and

       emotional about Mother’s decision to allow the adoption.


[15]   The baby and the adoptive parents left the hospital together approximately

       thirty-seven hours after the birth. When the birth parents left the hospital,


       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 7 of 27
       Father attempted to contact Francis because he and Mother wanted the baby

       returned to them. Father believed that Francis could—and would—stop the

       adoption at any time. Moreover, Mother remembered Francis telling her that

       she had thirty days after she signed the forms to withdraw her consent, although

       it would be “hard and difficult.” Transcript Vol. II at 139-42.


[16]   On June 3, 2019, Father texted Francis stating, “hey don . . . we can’t do it don

       please fix this . . . do please call me. . . .” Transcript Vol. V at 239. That same

       day, the birth parents submitted a letter to the court, seeking to withdraw their

       consents. Francis texted Father on June 8, indicating that he was “not mad”

       and that he needed to know how Mother and Father wanted to proceed. Id. at

       241. Father responded that he wanted the adoption revoked “and custody

       [returned] to us.” Id.        Francis did not answer, and the trial court appointed

       counsel for the birth parents. Following a hearing, the trial court awarded

       temporary custody to the adoptive parents and set the matter for trial.


[17]   Thereafter, Heartland petitioned for termination of parental rights, and Mother

       contested the adoption and sought to withdraw her consent. Heartland filed a

       motion for summary judgment, seeking a determination that the birth parents’

       consents were voluntary as a matter of law. Father filed an affidavit in

       opposition to the motion for summary judgment averring, among other things,

       that


               33. I executed the Consent on May 23, 2019, because [Francis]
               recommended that I do so, because I thought [Mother] wanted



       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 8 of 27
               the adoption, and because I was concerned about supporting two
               children financially based on my income.


                                                       ...


               41. [Mother] and I immediately regretted that we let [the baby]
               leave the hospital without us.


               42. I realized that [Mother] and I were not communicating to
               each other how much we both wanted to avoid the adoption and
               raise [the baby] together.


       Transcript Vol. V, Exhibit N. The trial court denied Heartland’s motion for

       summary judgment and the adoption and termination matters were

       consolidated for a two-day trial that commenced on August 15, 2019. Francis

       and Domer represented the adoptive parents and Heartland throughout the

       proceedings.


[18]   Before and during the hearing, all parties were aware that Francis could be a

       potential witness in the case. Nonetheless, the adoptive parents did not object

       to Francis’s representation. At one point during cross-examination, Francis

       challenged a statement that Mother made about what he had allegedly told her

       about the adoption process. There were other occasions where Francis sought

       to interject his comments into the record, yet the few objections regarding

       Francis’s comments were overruled and there was no further inquiry by the

       parties or the trial court about a potential conflict of interest with regard to

       Francis.


       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 9 of 27
[19]   Although Francis’s co-counsel was at the trial, she had not entered an

       appearance for the adoptive parents. Francis acknowledged to the trial court

       that his co-counsel would enter an appearance for the adoptive parents and

       “continue on” if he had “to get up as a witness.” Transcript Vol. II at 4. As

       Francis was never called as a witness, he continued his representation of the

       adoptive parents with no objection to that representation throughout the

       remainder of the trial.


[20]   Mother presented the testimony of Peter Finn, a professor in Indiana

       University’s Department of Psychological and Brain Sciences. Dr. Finn was

       qualified as an expert regarding an individual’s decision-making process from

       early adolescence through middle adulthood. Dr. Finn testified that

       adolescents are more impulsive than adults and are sensitive to “social

       evaluation” by others. Id. at 181-82.


[21]   Dr. Finn had interviewed Mother prior to trial and found the following factors

       germane to the issue of Mother’s consent: emancipation, ambivalence, and

       Mother’s belief that Francis was assisting her throughout her pregnancy and the

       adoption process. Dr. Finn also testified that Mother was likely pressured and

       was susceptible to undue influence from Grandmother concerning her placing

       the child for adoption.


[22]   Following the hearing, the trial court issued an order on September 16, 2019,

       denying both the adoption and termination of parental rights petitions. The




       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 10 of 27
trial court’s findings of fact and conclusions of law provided in relevant part

that


        8. [The birth parents] were ignorant of the full import and
        consequences of signing the consents for adoption. They did not
        understand that the consents, once signed, were irrevocable and
        final. [The birth parents] both believed that Mr. Francis was
        their attorney. They believed he was acting on their behalf and
        protecting their interests. Based on statements by Mr. Francis,
        both believed at the time of signing that the adoption could be
        stopped prior to filing. . . .


         9. [The birth parents] both testified that Mr. Francis created the
        impression that he was their attorney and was representing them
        in the adoption. Mr. Francis was a long time, trusted friend of
        [Father’s] mother and father. He was the best man in [Father’s]
        father’s wedding. [Father] had known him all his life. [Francis]
        drafted an Agreed Entry of Emancipation for [Mother]. He
        offered to guide [the birth parents] through the adoption process.
        Crucially, he never told them that he was not representing them
        and that he was representing the potential adoptive parents.


        10. Through his actions, Mr. Francis created and confirmed the
        false impression that he was acting as the attorney for [the birth
        parents]. He failed to adequately disclose the fact that he was
        representing [the adoptive parents] to the [birth parents].


        11. When [Father] handed his signed consent to Mr. Francis on
        May 23, 2019, he was under the impression that he was
        providing this document to his own attorney, not delivering an
        irrevocable Consent to adoption to opposing counsel. After
        [Father] signed the Consent, Mr. Francis told [Father] that if he
        wanted to withdraw his consent, he should let Mr. Francis know.



Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 11 of 27
        12. [Mother] believed that Mr. Francis was her attorney until
        the day following the birth of the Baby. She first learned that he
        might not be her attorney when Mr. Francis was about to arrive
        at the hospital with the Consent for adoption. [Mother] heard a
        nurse say ‘the other people’s lawyer is going to be here soon.’ At
        that time, [Mother] had no opportunity to speak with counsel of
        her own choosing. Mr. Francis did not offer to help her obtain
        counsel.


         l3. [I]n the circumstances presented in this case, it is clear that
        [Mother] should have been informed of her right to speak with an
        attorney representing her interests. Mr. Francis was aware that
        [Mother] was only 16 years of age. She was the victim of
        domestic violence. She had been effectively abandoned by her
        mother. She quit school in her sophomore year. That she did
        not adequately read a four-page legal document without having
        that document explained to her is hardly surprising. Mr. Francis
        did not attempt to review the document with her or discuss its
        contents. Mr. Francis did not offer to aid [Mother] in obtaining
        an attorney. Indeed, he never told her that he was not
        representing her.


                                                ...


        16. Mr. Francis was aware that [Father] saw him as a trusted
        family adviser. When Mr. Francis told [Father] that he could
        help them, it was reasonable for [the birth parents] to infer that
        he would be representing them in the adoption. Mr. Francis did
        not read or discuss the consent documents with [Father] or
        [Mother] prior to execution of the documents.


         l7. Prior to [Mother] signing the Consent, Mr. Francis told
        [Mother] that she would have 30 days to think about it, but it
        would be hard to get the child back. [Mother] relied on this
        assertion in making her decision to sign the consent. She

Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 12 of 27
        believed that she had 30 days to consider her decision and to
        withdraw her consent. She also believed that if the paperwork
        was still in Mr. Francis’ possession, the adoption had not been
        completed.


        18. Mr. Francis’ statement was not an accurate reflection of the
        true burden that [Mother] would bear in attempting to withdraw
        her consent. . . . [T]he person seeking to withdraw the consent
        bears the burden of proof by clear and convincing evidence. IC
        31-19-10-0.5 and 1C 31-19-10-6. Withdrawal of consent is not
        simply ‘difficult.’ Withdrawal of consent would include a
        hearing at which [Mother] would be forced to prove by clear and
        convincing evidence, the Baby should be returned to her. An
        attorney acting in [Mother’s] interests would not present this
        alternative to her as Mr. Francis presented it.


        l9. Considering her age, the circumstances, and Mr. Francis’
        assertion that she had 30 days to withdraw her consent, it is not
        surprising that [Mother] did not read the document in full.


        20. On May 23, 2019, Mr. Francis handed the Consent to
        [Father] without explanation during [Mother’s] prenatal visit to
        the doctor. . . . Mr. Francis did not have the expectation that
        [Father] had fully read and understood the document he was
        signing. After [Father] had signed the document, and before the
        birth of the Baby, Mr. Francis told [Father] just to tell him if
        [Father] wanted to withdraw his consent.


         21. Based on Mr. Francis’ statements, [Father] believed that Mr.
        Francis was his attorney and would not file the adoption if
        instructed not to do so. Beginning on the evening of June 2,
        2019, [Father] made frantic attempts to contact Mr. Francis to
        prevent him from filing the adoption.


                                                ...

Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 13 of 27
               24. Given the totality of the circumstances, it is clear that [the
               birth parents] did not make informed, voluntary decisions to
               consent to the adoption of their child. [The birth parents] have
               proven, by clear and convincing evidence, that their consents
               were not voluntary. Therefore, the Consents to adoption are
               invalid.


                                                       ...


               The consents executed by [Father] to the termination of the
               parent-child relationship with [the baby] are not voluntary and
               are invalid.


                                                       ...


               3. Mr. Francis told [Father] that if [Father] wished to withdraw
               his consent, he should just let Mr. Francis know. This statement
               was made after [Father] had signed the Consent to terminate his
               parental rights. IC 31-35-1-6(c)(4) provides that consent to the
               termination of the parent-child relationship is not required if the
               child’s biological father consents to the termination of the parent-
               child relationship before the birth of the child if the consent meets
               certain requirements. The statute further states that a child’s
               father who consents to the termination of the parent-child
               relationship under this section may not challenge or contest the
               child’s adoption or termination of the parent-child relationship.
               Mr. Francis’ statement to [Father] was not an accurate statement
               of the applicable law and was made when [Father] believed that
               Mr. Francis was his attorney.


[23]   Appellant’s Appendix Vol. II at 24-37. The trial court ordered the baby returned to

       Mother by late afternoon on September 23, 2019. The adoptive parents and

       Heartland filed notices of appeal, and on September 19, 2019, our motions


       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 14 of 27
       panel granted a stay of the trial court’s order requiring the adoptive parents to

       return the child to the birth parents. This appeal ensues.


                                      Discussion and Decision
                 I. The Adoptive Parents’ Contentions—Legal Representation


[24]   The adoptive parents first contend that the judgment must be set aside because

       the trial court erred in permitting Francis, who was a potential and material

       witness at trial, to continue to represent them as their attorney. The adoptive

       parents assert that the trial court was obligated to order a mistrial sua sponte.

       Thus, the adoptive parents claim that they did not receive a fair trial.


[25]   We initially observe that the adoptive parents did not object to Francis’s

       representation at any time before or during trial. Thus, the issue is waived.

       Indiana Bureau of Motor Vehicles v. Gurtner, 27 N.E.3d 306, 311 (Ind. Ct. App.

       2015) (holding that the general rule is that an argument or issue presented for

       the first time on appeal is waived for the purposes of appellate review).


[26]   Waiver notwithstanding, we note that the adoptive parents’ argument is

       premised on Ind. Professional Conduct Rule 3.7, which provides:


               (a) A lawyer shall not act as advocate at a trial in which the
               lawyer is likely to be a necessary witness unless:


                       (1) the testimony relates to an uncontested issue;


                       (2) the testimony relates to the nature and value of legal
                       services rendered in the case; or

       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 15 of 27
                       (3) disqualification of the lawyer would work substantial
                       hardship on the client.


               (b) A lawyer may act as advocate in a trial in which another
               lawyer in the lawyer’s firm is likely to be called as a witness
               unless precluded from doing so by Rule 1.7 or Rule 1.9.


[27]   In the circumstances here, Francis was never a witness, never sought to be

       called as a witness, and no one attempted to disqualify him as a witness.

       Moreover, five attorneys and the trial judge were aware of a potential concern

       regarding the need for Francis’s testimony months before the trial commenced.

       No objection was made regarding Francis’s continued representation of the

       adoptive parents.        The trial court could not have determined whether any

       testimony that Francis might have provided related to an uncontested issue

       under Prof. Cond. R. 3.7(a)(1), because none was ever offered. That said, the

       importance of any testimony that Francis might have offered is unclear and

       only speculative.


[28]   Finally, we note that in family law matters, a fair trial generally requires

       “notice, an opportunity to be heard, and an opportunity to confront witnesses.”

       See D.G. v. S.G., 82 N.E.3d 342, 347 (Ind. Ct. App. 2017), trans. denied.

       Additionally, the trial court is afforded wide discretion in determining whether

       a violation of the Rules of Professional Conduct is so improper that a trial is

       rendered unfair. Jackson v. Russell, 498 N.E.2d 22, 32 (Ind. Ct. App. 1983),

       trans. denied. Contrary to the adoptive parents’ contention that they were

       denied a fair trial, it is clear that they were able to confront adverse witnesses,


       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 16 of 27
       present evidence, and advance arguments at trial. Francis indicated to the trial

       court that Heartland’s counsel would assume the representation of the adoptive

       parents if Francis needed to testify. Moreover, Heartland’s counsel vigorously

       cross-examined the birth parents and other witnesses.


[29]   The adoptive parents were not denied legal counsel of their choice, and they

       have failed to show that the absence of any testimony by Francis had any

       bearing on the fairness of their trial. In short, the adoptive parents have failed

       to show that Francis’s continued representation prejudiced them in any way.

       For all these reasons, the adoptive parents’ claim fails.


                            III. Heartland’s Claim; Summary Judgment


[30]   Heartland argues that the trial court erred in denying its motion for summary

       judgment with regard to Father’s termination of parental rights. Heartland

       maintains that the designated evidence established as a matter of law that

       Father executed an irrevocable consent to the termination of the parent-child

       relationship, and that Father’s consent to the adoption “spoke for itself.”

       Appellant’s Brief at 28.


[31]   When reviewing a grant or denial of summary judgment, we stand in the shoes

       of the trial court. Murray v. Indianapolis Pub. Sch., 128 N.E.3d 450, 452 (Ind.

       2019).     We ask whether there is a genuine issue of material fact, and whether

       the moving party is entitled to judgment as a matter of law. Goodwin v. Yeakle’s

       Sports Bar and Grill, Inc., 62 N.E.3d 384, 386 (Ind. 2016). We consider only

       those materials properly designated pursuant to Ind. Trial Rule 56 and construe

       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 17 of 27
       all factual inferences and resolve all doubts in favor of the non-moving party.

       Young v. Hood’s Gardens, Inc. 24 N.E.3d 421, 424 (Ind. 2015). A trial court’s

       grant of summary judgment is clothed with a presumption of validity, and the

       party who lost in the trial court has the burden of demonstrating that the grant

       of summary judgment was erroneous. Id. This court will affirm upon any

       theory or basis supported by the designated evidence. Poiry v. City of New Haven,

       113 N.E.3d 1236, 1239-40 (Ind. Ct. App. 2018).


[32]   In response to Heartland’s motion for summary judgment, Father averred in his

       affidavit that


               --[T]here were a number of instances where Francis served as a
               trusted advisor for Father and his family;


               --Father did not seek assistance of independent counsel due to
               Francis’s influence;


               --he was not aware of any potential conflicts of interest that
               Francis might have been subjected;


               --he did not fully understand the consent forms he signed;


               --he did not understand that when he signed the documents he
               was given by Francis, that there would be nothing he could do
               from that point forward to avoid the adoption;


               --he signed the consent form because Francis recommended that
               he do so because he believed that Mother wanted him to do so,
               and because he was concerned about providing for two children.



       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 18 of 27
       Transcript Vol. V at 15-18.


[33]   A facially valid consent to the termination of parental rights is not effective if

       the execution of the consent was not provided voluntarily. In re M.R., 728
N.E.2d 204, 209 (Ind. Ct. App. 2000), trans. denied. In this case, while

       Heartland maintains that Father’s affidavit eliminates any questions of fact

       regarding his motivation for consenting to the termination of his parental rights,

       the averments reflect otherwise. Father’s affidavit creates genuine issues of

       material fact as to whether Father’s execution of the consent forms were

       voluntary or whether they were executed as a result of undue influence,

       misunderstandings regarding Francis’s role in the case, or mistakes of fact as to

       the effect of the alleged consent. When viewed in the light most favorable to

       Father, the designated evidence indicates that there were genuine issues of fact

       regarding the voluntariness of Father’s consent to the termination of his

       parental rights, as well as his consent to the adoption. As a result, the trial

       court properly denied Heartland’s motion for summary judgment.


            IV. The Birth Parents’ Consents and Termination of Parental Rights


[34]   The adoptive parents and Heartland both argue that the trial court erred in

       determining that the birth parents’ consents and Father’s termination of

       parental rights were not voluntary and that its conclusion was not supported by

       the evidence presented at trial.


[35]   In general, when a trial court enters findings of fact and conclusions of law

       pursuant to Ind. Trial Rule 52(A) as it did here, we employ a two-tiered standard

       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 19 of 27
       of review. First, we determine whether the evidence supports the findings and

       then we will determine whether the findings support the judgment. In re

       Adoption of H.N.P.G., 878 N.E.2d 900, 903-904 (Ind. Ct. App. 2008), trans.

       denied. We will not set aside the findings or the judgment unless they are

       clearly erroneous. Id. Findings of fact are clearly erroneous if the record is

       devoid of any evidence or reasonable inferences to support them, while a

       judgment is clearly erroneous when it is unsupported by the findings of fact and

       the conclusions relying on those findings. Id. Additionally, we will not reweigh

       the evidence but instead will examine the evidence most favorable to the trial

       court’s decision together with reasonable inferences drawn therefrom to

       determine whether sufficient evidence exists to sustain the decision. Id.


[36]   In addressing the appellants’ contentions, we note that the Adoption Code is

       construed strictly in favor of the rights of biological parents. In re Adoption of

       A.S., 912 N.E.2d 840, 848 (Ind. Ct. App. 2009), trans. denied. That said, Ind.

       Code § 31-19-9-2(a) sets forth the requirements for the valid execution of a

       consent to adoption after the birth of a child. The statute provides that

       “consent to adoption may be executed at any time after the birth of the child,

       either in the presence of: (1) the court; (2) a notary public or other person

       authorized to take acknowledgements; or (3) an authorized agent of (A) the

       department; or (B) a licensed child placing agency.” Additionally, for consent

       to adoption to be valid, the consent must be a “voluntary consent to

       termination of all parental rights.” In re Adoption of M.P.S., 963 N.E.2d 625,

       629 (Ind. Ct. App. 2012). It must be “an act of the parent’s own volition, free


       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 20 of 27
       from duress, fraud, or other consent-vitiating factors,” consent must be made

       with “knowledge of the essential facts.” Bell v. A.R.H, 654 N.E.2d 29, 32 (Ind.

       Ct. App. 1995). A consent to adoption may be withdrawn not later than thirty

       days after the consent to adoption is signed if: 1) the court finds, after notice

       and opportunity to be heard afforded to the petitioner for adoption, the person

       seeking the withdrawal is acting in the best interest of the person sought to be

       adopted; and 2) the court orders the withdrawal. I.C. § 31-19-10-3(a). The

       person seeking to withdraw the consent bears the burden of proof by clear and

       convincing evidence. I.C. § 31-19-10-0.5 and –6. We will not disturb the ruling

       in an adoption case unless the evidence leads to only one conclusion and the

       probate court reached an opposite conclusion. In re Adoption of H.N.P.G., 878
N.E.2d at 903.


[37]   A companion statute, Ind. Code § 31-35-1-6, sets forth the requirements for the

       valid execution of a consent to voluntary termination of parental rights:


               (a) Except as provided in subsection (c), the parents must give
               their consent in open court unless the court makes findings of fact
               upon the record that:


                         (1) the parents gave their consent in writing before a
                         person authorized by law to take acknowledgments; and
                         (2) the parents were: (A) advised in accordance with
                         section 12 of this chapter; and (B) advised that if they
                         choose to appear in open court, the only issue before the
                         court is whether their consent was voluntary.


               (b) If:


       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 21 of 27
                       (1) the court finds the conditions under subsection (a)(1)
                       and (a)(2) have been met; and


                       (2) a parent appears in open court; a court may consider
                       only the issue of whether the parent’s consent was
                       voluntary.


[38]   In support of the claim that the birth parents executed valid and irrevocable

       consents, Heartland and the adoptive parents rely on Bell, where the mother

       petitioned to withdraw her consents to the adoption of her four children. 654
N.E.2d at 31. The trial court denied the petition, and she appealed, claiming

       that her consent had not been voluntary. Id. at 32. A panel of this court

       affirmed, finding that the evidence did not lead unerringly to a conclusion

       opposite the one that the trial court had reached. The evidence revealed that

       the adoption case worker specifically informed the mother that her adoption

       consents would be final. Id. at 33. Moreover, the mother, who was twenty-

       seven-years old waited nearly seven months to contest the adoption. Id.


[39]   Apart from the fact that the instant case is an appeal from an adverse judgment,

       the circumstances here differ substantially from those in Bell. The evidence in

       this case established that near the end of Mother’s pregnancy, Father consulted

       with his mother and informed her for the first time that Mother was pregnant.

       His mother directed him to talk with Francis, who was a long-time family

       friend who had provided a variety of legal services to Father’s family through

       the years.




       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 22 of 27
[40]   Francis offered assistance to the birth parents and immediately gave the birth

       parents various documents to sign that would begin the adoption process.

       Frances handed them nearly fifteen different documents to sign over a sixteen-

       day period leading up to the child’s birth. When Francis presented Father with

       the consent form, Father believed that he could withdraw his consent in light of

       the assurances that Francis had given him. Although Father signed the consent

       form, Francis did not advise him of the consequences of executing that

       document.


[41]   Francis consistently provided advice to the birth parents about the adoption

       procedure and offered to arrange for financial assistance for them. Francis

       scheduled medical appointments for Mother, accompanied her to several of

       them, and instructed the birth parents about becoming eligible for Medicaid.

       Francis advised the birth parents about achieving emancipation for Mother, and

       he drafted an agreed entry of emancipation. Francis also arranged meetings

       between the adoptive and birth parents and instructed Father about how to act

       while he was in those meetings, including a text that stated “[d]on’t be afraid to

       let them take you to dinner or go play in the park.” Transcript Vol. V at 232. He

       encouraged Mother to invite K.F. to her medical appointments and offered to

       arrange counseling sessions for Mother.


[42]   Although Francis’s representation of the adoptive parents was stated on the

       consent forms, he did not provide any explanation of the consequences of that

       representation to the birth parents. Moreover, Francis never told the birth

       parents that they could or should consult with independent legal counsel. The

       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 23 of 27
       birth parents believed throughout the adoption process that Francis was

       representing them.


[43]   Francis also misadvised Father that if he “wanted to stop [the adoption] at any

       time, we could.” Transcript Vol. III at 83. Mother testified that Francis told her

       and Father that “we could get him back, but it would just be hard and difficult

       to get him back.” Transcript Vol. II at 139. The birth parents consistently relied

       on Francis to instruct them about what to do and how to proceed during the

       adoption proceedings. Rather than directing Father to an attorney who could

       advise Father about all available options, Francis steered the birth parents

       toward adoption. Francis’s relationship with Father’s family rendered him

       particularly influential.


[44]   The evidence further established that when Mother signed the consent forms

       and other documents at the hospital, she “felt pressured and just wanted to stop

       feeling that way.” Id. at 142. Mother also felt that “everyone was . . . on the

       opposite side of [her].” Transcript Vol. III at 47. Additionally, Father’s actions

       after the child was born demonstrate that he did not understand the

       ramifications of his signatures on the forms because he believed that Francis

       could stop the adoption.


[45]   Dr. Finn testified at trial that adolescents are more susceptible to undue

       influence by those who may be viewed as influential, powerful, or in a position

       of authority. The hospital nurses and attorneys were authority figures, and




       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 24 of 27
       Mother reasonably believed that they did not want her to disappoint the

       adoptive parents.


[46]   We also reject the adoptive parents’ reliance on Matter of Adoption of Hewitt, 396
N.E.2d 938 (Ind. Ct. App. 1979), where we affirmed the trial court’s denial of

       an eighteen-year-old mother’s petition to withdraw her consent. The birth

       mother in Hewitt executed a consent two days after her baby was born and

       sought to withdraw that consent ten days later. Id. at 939. Mother claimed that

       her consent was involuntary because she had been shamed by her family and

       had received the wrong advice from her obstetrician about her ability to change

       her mind about the adoption. Id. at 942.


[47]   In affirming the trial court, we determined that the biological mother “failed in

       her burden to establish that the evidence at trial led to but one conclusion and

       the court reached the opposite conclusion,” noting the high burden that must be

       overcome on appeal. Id. Additionally, the biological mother did not claim that

       she was ignorant of the import and/or consequences of her execution of the

       consent. To the contrary, the evidence established that the biological mother

       was advised on two separate occasions of the consequences of the consent and

       the rights that she was relinquishing by consenting to the adoption. Id. Also,

       unlike the birth mother here, who was sixteen years with a limited education,

       the birth mother in Hewitt was an eighteen-year-old adult who graduated from

       high school with a “B” average. Moreover, there was no suggestion in Hewitt

       that the adoptive parents’ legal counsel had any pre-existing relationship with



       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 25 of 27
       the biological parents, or that there was any issue about who the attorney was

       representing.


[48]   Unlike Bell and Hewitt, we find this court’s opinion in In re Adoption of M.P.S.,

       Jr., 963 N.E.2d 625, 630 (Ind. Ct. App. 2012) instructive. In M.P.S., a panel of

       this court found that a birth mother’s signed consent to an adoption without

       knowledge of the essential facts was not voluntary. M.P.S. involved a mother

       who executed a consent under the mistaken belief that it could later be revoked.
Id. at 629-30. Mother signed the consent in the presence of the adopting party’s

       attorney, who informed her that consent was “permanent in nature” but that

       the parents could “take them back within a certain period of time.” Id. at 629.

       The attorney also explained that “nothing was going to be final for a period of

       time” and “if there was any problems if anybody needs to change anything

       contact my office or we are going to get this filed quickly and so you can also

       contact the court.” Id.


[49]   Based in part on these erroneous legal statements by counsel, the birth mother

       challenged the voluntariness of her consent. Id. at 626. The trial court denied

       her request. Id. We reversed the trial court, finding that the birth mother did

       not act “voluntarily” and her alleged consent to the adoption was invalid. Id. at

       632. We observed that “[e]ven if we assume that Mother’s execution of the

       consent was not a product of threats and coercion, her consent is nevertheless

       involuntary where she was assured it was revocable and she did not intend to

       relinquish contact with her child.” Id.



       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 26 of 27
[50]   Here, it was reasonable for the trial court to conclude that the birth parents’

       consents in this case were not voluntary, as they both lacked critical and

       necessary facts that pertained to the impending adoption. Moreover, the

       evidence of overreach is readily apparent in light of the birth parents’ ages,

       backgrounds, and financial difficulties. Given these circumstances, we cannot

       say that the evidence led unerringly to a conclusion opposite of what the trial

       court reached. Thus, we decline to disturb the trial court’s judgment.


[51]   Judgment affirmed.


       Robb, J. and Bradford, C.J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-AD-2162 | March 25, 2020   Page 27 of 27